


110 HR 1760 IH: To amend the Federal Meat Inspection Act and the Poultry

U.S. House of Representatives
2007-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1760
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2007
			Mr. Kind (for
			 himself, Mr. Obey,
			 Mrs. Boyda of Kansas,
			 Ms. Moore of Wisconsin,
			 Mr. Marshall, and
			 Ms. Baldwin) introduced the following
			 bill; which was referred to the Committee
			 on Agriculture
		
		A BILL
		To amend the Federal Meat Inspection Act and the Poultry
		  Products Inspection Act to authorize the interstate distribution of State
		  inspected meat and poultry if the Secretary of Agriculture determines that the
		  State inspection requirements are at least equal to Federal inspection
		  requirements and to require the Secretary to reimburse State agencies for part
		  of the costs of such inspections.
	
	
		1.Interstate distribution of
			 State inspected meat and poultry products
			(a)Meat
			 productsSection 301(a)(1) of the Federal Meat Inspection Act (21
			 U.S.C. 661(a)(1)) is amended—
				(1)by striking
			 (1) The Secretary and inserting (1)(A) The
			 Secretary;
				(2)in
			 subparagraph (A), as designated by paragraph (1), by striking solely for
			 distribution within such State; and
				(3)by adding at the
			 end the following new subparagraph:
					
						(B)The Secretary
				shall reimburse a State agency administering inspections pursuant to
				subparagraph (A) for not less than 50 percent and not more than 60 percent of
				the costs of administering such
				inspections.
						.
				(b)Poultry
			 productsSection 5(a)(1) of the Poultry Products Inspection Act
			 (21 U.S.C. 454(a)(1)) is amended—
				(1)by striking
			 (1) The Secretary and inserting (1)(A) The
			 Secretary;
				(2)in subparagraph
			 (A), as designated by paragraph (1), by striking solely for distribution
			 within such State; and
				(3)by
			 adding at the end the following new subparagraph:
					
						(B)The Secretary
				shall reimburse a State agency administering inspections pursuant to
				subparagraph (A) for not less than 50 percent and not more than 60 percent of
				the costs of administering such
				inspections.
						.
				
